

115 HR 1388 IH: Clean Legislating and Ethical Accountability Now Act
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1388IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. O'Halleran introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo enact House Resolution 895, One Hundred Tenth Congress, (establishing the Office of Congressional Ethics) into permanent law. 
1.Short titleThis Act may be cited as the Clean Legislating and Ethical Accountability Now Act or the CLEAN Act. 2.Enacting House Resolution 895 into permanent lawHouse Resolution 895, One Hundred Tenth Congress, is hereby enacted into permanent law, except that— 
(1)the Office of Congressional Ethics shall be treated as a standing committee of the House for purposes of section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i)); (2)references to the Committee on Standards of Official Conduct shall be construed as references to the Committee on Ethics; 
(3)the second sentence of section 1(b)(6)(A) shall not apply; (4)members subject to section 1(b)(6)(B) may be reappointed for a second additional term; 
(5)any individual who is the subject of a preliminary review or second-phase review by the board shall be informed of the right to be represented by counsel and invoking that right should not be held negatively against them;  (6)the Office may not take any action that would deny any person any right or protection provided under the Constitution of the United States; and 
(7)the Office of Congressional Ethics shall have the same subpoena power as a standing committee of the House of Representatives has under clause 2(m) of rule XI of the Rules of the House of Representatives and all references to the committee or to the chair of the committee in such clause shall be deemed to be references to the Office of Congressional Ethics or to the cochairmen of the board for purposes of this paragraph. 